Motion for a stay is granted and petitioner’s cross motion to dismiss is denied. The order at bar arises from proceedings instituted pursuant to article 4 (Support Proceedings) of the Family Court Act. To the extent that in the Matter of Deubel v. Kahn (19 A D 2d 617) assumes that section 841 contained in article 8 of the Family Court Act enumerates all orders of “disposition” under the Family Court Act, it is not followed and the respondent-appellant is properly before this court on appeal as of right. Section 1012 of the Family Court Act provides for an appeal as a matter of right “from any order of disposition ”, The words “ order of disposition ” were intended to be substituted for the words “any final order or judgment” which appeared in section 58 of the Domestic Relations Court Act and section 43 of the Children’s Court Act which section 1012 of the Family Court Act displaced. Section 1012 in no way changed the prior provisions permitting appeals as of right from “final” orders and by permission in all other eases. A final order is an order of disposition. The stay herein is conditioned on respondent perfecting his appeal for the June 1965 Term of this court. In default thereof, petitioner may apply ex parte for an order vacating the stay. Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.